Citation Nr: 0822870	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  03-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for postoperative residuals, lumbar disc disease.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral shin splints.

3.  Entitlement to a compensable disability rating for left 
navicular fracture.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the appellant withdrew his appeal of all issues, 
including entitlement to an increased disability rating for 
postoperative residuals, lumbar disc disease; entitlement to 
an increased disability rating for bilateral shin splints; 
entitlement to a compensable disability rating for left 
navicular fracture; entitlement to service connection for a 
right knee disability; and, entitlement to service connection 
for asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to an increased 
disability rating for postoperative residuals, lumbar disc 
disease; entitlement to an increased disability rating for 
bilateral shin splints; entitlement to a compensable 
disability rating for left navicular fracture; entitlement to 
service connection for a right knee disability; and, 
entitlement to service connection for asthma.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

Subsequent to certification to the Board, in June 2008 the 
appellant submitted correspondence indicating his desire to 
withdraw his appeal of all issues, which include entitlement 
to an increased disability rating for postoperative 
residuals, lumbar disc disease; entitlement to an increased 
disability rating for bilateral shin splints; entitlement to 
a compensable disability rating for left navicular fracture; 
entitlement to service connection for a right knee 
disability; and, entitlement to service connection for 
asthma.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this matter, and the issues of 
entitlement to an increased disability rating for 
postoperative residuals, lumbar disc disease; entitlement to 
an increased disability rating for bilateral shin splints; 
entitlement to a compensable disability rating for left 
navicular fracture; entitlement to service connection for a 
right knee disability; and, entitlement to service connection 
for asthma are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


